DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 42 and 51 are objected to because of the following informalities:
(claim 42, lines 1-2) “the maximum transverse dimension of the flow diverter” should be changed to “a maximum transverse dimension of the flow diverter”.
(claim 51, line 1) “claim 45” should be changed to “claim 49” to provide proper antecedent basis for the limitation “the second flow line” in lines 1-2.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,837,239.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-35, 37, 39, 41-49, 51 and 53-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraczek et al. (2016/0076312)/Fraczek et al. (2016/0076323).  Fraczek ‘323 is provided to show details of flow diverter not shown in Fraczek ‘312.
As concerns claim 31, Fraczek shows a riser-component assembly (10) having a primary lumen, the assembly comprising: a housing (18a) having a first opening, a second opening, and defining a central chamber in fluid communication with the primary lumen and configured to receive an annular seal in the central chamber such that the annular seal can selectively seal an annulus in the central chamber around a tubing extending through the first and second openings of the housing (Fig. 10 & 11); a flow diverter (22; Fraczek ‘312: 22) coupled to the housing (Fig. 1; Fraczek ‘312: 18), the flow diverter having: a collar (Fraczek ‘312: 140) defining a lateral opening (Fraczek 
As concerns claim 32, Fraczek shows the first flow line, wherein the first flow line includes a first flow line lumen and at least a portion of the first flow line lumen is configured to be aligned with the first passage (Fig. 10-12).
As concerns claim 33, Fraczek shows wherein the first passage is configured to at least partially receive the first flow line (Fig. 10-12).
As concerns claim 34, Fraczek shows wherein the first flow line is an auxiliary line (paragraph 0040).
As concerns claim 35, Fraczek shows wherein the housing (18a) comprises a second passage (300) within the maximum transverse dimension (304) of the housing and wherein the second passage is configured to be circumferentially aligned with a second flow line (128a).
As concerns claim 37, Fraczek shows wherein the second passage is configured to at least partially receive the second flow line (Fig. 10-12).
As concerns claim 39, Fraczek shows wherein each of the maximum transverse dimension of the housing and a maximum transverse dimension of the flow diverter is 
As concerns claim 41, Fraczek shows wherein the valve has a longitudinal flow axis that is more parallel than perpendicular to a longitudinal axis extending through the primary lumen (Fig. 1).
As concerns claim 42, Fraczek shows wherein a maximum transverse dimension of the flow diverter is less than or equal to the maximum transverse dimension of the housing (Fig. 1).
As concerns claim 43, Fraczek shows wherein the maximum transverse dimension of the housing is less than 60.5 inches (paragraph 0036).
As concerns claim 44, Fraczek shows a method comprising: lowering the riser-component assembly through a rotary (272) of a drilling rig (paragraph 0044).
As concerns claim 45, Fraczek shows a method of assembling a riser-component (10) having a primary lumen, the method comprising: coupling (Fig. 1) a main tube of a flow diverter (22) to a housing (18a); wherein the housing includes: a first opening, a second opening, and the housing defines a central chamber in fluid communication with the primary lumen (Fig. 10 & 11), a maximum transverse dimension (304), a first passage (300) within the maximum transverse dimension of the housing, the first passage configured to be circumferentially aligned with a first flow line (128a); and wherein the flow diverter (22; Fraczek ‘312: 22) includes: a collar (Fraczek ‘312: 140) defining a lateral opening (Fraczek ‘312: 144) in fluid communication with the primary lumen (Fraczek ‘312: 110), the collar having a collar lumen in fluid communication with the primary lumen (Fraczek ‘312: Fig. 3A), the main tube (Fraczek ‘312: 146) coupled to 
As concerns claim 46, Fraczek shows wherein the first flow line includes a first flow line lumen and the method comprises aligning the first passage with at least a portion of the first flow line lumen (Fig. 10-12).
As concerns claim 47, Fraczek shows at least partially inserting the first flow line into the first passage (Fig. 10-12).
As concerns claim 48, Fraczek shows wherein the first flow line is an auxiliary line (paragraph 0040).
As concerns claim 49, Fraczek shows wherein the housing (18a) comprises a second passage (300) within the maximum transverse dimension (304) of the housing, the second passage configured to be circumferentially aligned with a second flow line (128a).
As concerns claim 51, Fraczek shows comprising at least partially inserting the second flow line into the second passage (Fig. 10-12).
As concerns claim 53, Fraczek shows permanently coupling a first flange (112a) to the housing, the first flange having a first central flange lumen in fluid communication with the primary lumen and a first mating face configured to mate with a flange of a first adjacent riser segment (Fig. 10 & 11).
As concerns claim 54, Fraczek shows permanently coupling a second flange (112b) to the flow diverter, the second flange having a second central flange lumen in 
As concerns claim 55, Fraczek shows moving the housing and the flow diverter through a rotary (272) of a drilling rig after coupling the main tube of the flow diverter to the housing (paragraph 0044).
Allowable Subject Matter
Claims 36, 38, 40, 50 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Leba et al. (10,012,044).
Leba would have anticipated and/or rendered obvious a riser-component assembly (60) having a primary lumen, the assembly comprising: a housing (70) having a first opening, a second opening, and defining a central chamber in fluid communication with the primary lumen and configured to receive an annular seal in the central chamber such that the annular seal can selectively seal an annulus in the central chamber around a tubing extending through the first and second openings of the housing (Fig. 1B); a flow diverter (62) coupled to the housing, the flow diverter having: a collar defining a lateral opening in fluid communication with the primary lumen, the collar having a collar lumen in fluid communication with the primary lumen (Fig. 1B), a main tube (63) coupled to the collar and having a main tube lumen in fluid communication with the primary lumen (Fig. 1B), and a valve (68f, 68r) in fluid communication with the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679